Exhibit 10.36 LOAN AGREEMENT Dated as of March 11, 2016 by and between AGILITY CAPITAL II, LLC as “Agility” or “Lender” and ACCELERIZE INC. as “Borrower” TOTAL CREDIT AMOUNT: Up to Maturity Date: March 31, 2017 Formula: None Facility Origination Fee: Interest: 12% per annum; fixed Warrants: See Warrant for coverage 1. The information set forth above is subject to the terms and conditions set forth in the balance of this Agreement. The parties agree as follows: 1. Advance and Payments . (a)Advances. Borrower may request one advance up to the aggregate principal amount of up to $625,000 (the “Advance”), which shall be loaned on or around the date of this Agreement. Agility’s obligation to make any portion of the Advance under this Agreement is subject to (i) Agility’s determination, in its sole discretion, that there has not occurred a circumstance or circumstances that have a Material Adverse Effect, and (ii) the execution, delivery and filing of such certificates, instruments and agreements, as Agility deems appropriate, in form and substance satisfactory to Agility, including but not limited to (A) a deposit account control agreement with any Bank with which Borrower maintains an account, including but not limited to those accounts in Exhibit B; (B) a warrant to purchase stock; (C) a subordination agreement with Pacific Western Bank, formerly known as Square 1 Bank (“Senior Lender”); (D) evidence of an amendment to the Senior Lender’s loan documents (the “Senior Debt”) extending the maturity date of indebtedness owing thereunder; and (E) subordination agreement with Borrower’s other noteholders (if any). (b)Interest . Borrower shall pay interest on the outstanding principal balance of the Advance at a fixed rate per annum equal to twelve percent (12.0%). Interest shall be calculated on the basis of a 360-day year for the actual number of days elapsed, shall accrue from the date of an Advance and continue until such Advance has been repaid, and shall be payable in arrears on the first day of each month until such Advance has been repaid. (c)Payments . Borrower shall make interest-only payments on the first day of each month as set forth in Section 1(b) above. Any partial month shall be prorated on the basis of a 30-day month based on the actual number of days outstanding. Beginning on July 1, 2016 and on the first day of each month thereafter, Borrower shall make monthly principal payments in the amount of $25,000 to Agility, plus accrued interest. All such monthly payments made to Agility shall be made via wire transfer per wire transfer instructions separately provided by Agility to Borrower or by automated clearing house (ACH) transfer. All payments received by Agility shall be applied first to outstanding fees and expenses owing to Agility, then to accrued and unpaid interest, then to principal. Any fees or interest not paid when due shall be compounded by becoming a part of the Obligations (as herein defined), and such unpaid fees or interest shall thereafter accrue interest at the applicable interest rate. (d) Prepayment. Borrower may prepay all but not less than all of the Advance, provided Borrower (i)provides written notice to Lender of its election to prepay the Advance at least fifteen (15) days prior to such prepayment, and (ii)pays to the Lender on the date of such prepayment an amount equal to the sum of (A)all outstanding principal of the Advance plus accrued and unpaid interest thereon through the prepayment date, (B) a fee equal to $50,000 minus the aggregate amount of interest paid by Borrower prior to the prepayment date, plus (C) all of Lender’s reasonable fees and expenses incurred in connection with this Agreement. (e) Fees
